DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                             
                                Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 08/14/2019 and 08/19/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                    Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “An automatic control system” recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.  
                                                   Specification
The disclosure is objected to because of the following informalities:
-    Missing background of the invention including: Field of the Invention, and description  of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
-    Missing brief summary of the invention.
-    Missing brief description of the Drawings.
-    Sequences of listings are not followed as required by MPEP § 2422.03 and 37 CFR 1.821-1.825. Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof. If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following:
(1)    if a machine or apparatus, its organization and operation;
(2)    if an article, its method of making;
(3)    if a chemical compound, its identity and use;
(4)    if a mixture, its ingredients;
(5)    if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.
     The abstract of the disclosure is objected to because it fails to summarize the critical structural aspects of the apparatus and the process steps of the method, it fails to avoid phrases which can be implied (i.e. “This discloses apparatus”), and it fails to avoid referring to the purported merits and speculative uses of the inventive apparatus (i.e., “for industrial or commercial cooling”). Correction is required. See MPEP § 608.01 (b).
         Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
                                              Claim Objections
Claims 1-2 are objected to because of the following informalities:
The phrase “which differs in that” is not common to use, the word -- wherein -- or -- comprising -- or -- including -- is preferable to use in order to comply with the U.S. practice.
Claim 1 recites the limitations “a device for vacuuming” in line 3, and “the vacuuming device”, it is suggested to change the first limitation to -- “a vacuuming device” -- to be consistent in the claim. 


                                  Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a steam production unit”, “a condensate return device” and “a vacuuming device or a device for vacuuming” in claim 1; “an automatic control blocking unit” and “an automatic control system” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a steam production unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “a steam production” without reciting sufficient structure to achieve the function. 
Claim limitation “a condensate return device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a condensate return” without reciting sufficient structure to achieve the function. 
Claim limitation “a device for vacuuming” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “for vacuuming” without reciting sufficient structure to achieve the function. 
Claim limitation “an automatic control blocking unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “an automatic control blocking” without reciting sufficient structure to achieve the function. 
Claim limitation “an automatic control system” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “an automatic control” without reciting sufficient structure to achieve the function. 
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A steam production unit treated as meaning includes: steam boiler 1. See par. 13 of publication.
A condensate return device treated as meaning includes: condensate collection tank 18, a centrifugal type condensate pump 22 with an ejector device. See par. 14 of publication.
A device for vacuuming and qualitative regulation treated as meaning includes vacuum water ring pump (WRP) 25, and 36 valve. See par. 15 of publication.
An automatic control blocking unit treated as meaning comprising: a pressure switch (PS) automation unit (A) to control the operation of the Executive mechanism of the executing machine (M), a means for visual inspection of pressure—rarefaction (PG), level switch (CAΥ). See par. 13 of publication.
An automatic control system, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see the rejection under 35 U.S.C. 112 (b)).
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 555511).
                                               
                                      Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “An automatic control system”. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.



  The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
The preamble of claim 1 recites the limitation “A sub-atmospheric heating system with the transfer of heat flow by vacuum-steam method,” recites both an apparatus and a method such that the intended scope of the claim and type of the claim are uncertain. For the purpose of examination, the claim is construed as an apparatus claim.
The preamble of Claim 1 recites the limitations “a sub-atmospheric heating system” in line 1 and “a system” in line 2. It is unclear whether these two systems are same or different. For examination purposes, the limitations have been considered the same limitations.
Claim 1 recites the limitation “which differs in that” in line 4, which is confusing as it is unclear which particular previously recited structure applicant is referring to. For the purpose of examination, the phrase “which differs in that” is considered to be -- wherein --.

Claim 1 recites the limitation “the transfer” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as “a transfer”.
Claim 1 recites the limitation “qualitative regulation” is unclear in context, in order words, it is unclear what applicant is trying to claim here. For examination purposes, the limitation has been considered as “controlling or monitoring”.
Claim 1 recites the limitation “the steam temperature”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as “a steam temperature”.
Claim 1 recites the limitation “the depth of vacuum”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as “a depth of vacuum”.
Claim 1 recites the limitation “the depth of vacuum” is unclear in context, unclear because the specification did not provide a reasonably clear and exclusive definition. Does it mean the height measurement of the vacuum device or the amount of vacuum measurement? Paragraphs 10 and 22 may indicate that “the depth of vacuum” means a specified vacuum parameter measured in pressure gauge.
Claim 2 recites the limitation “the intermediate coolant”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as “an intermediate coolant”.
Claim 2 recites the limitation “the vacuum water ring pump”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as “a vacuum water ring pump”.
Claim 2 recites the limitation “the level”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as “a level”.
Claim 2 recites the limitation “the control level”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as “a control level”.
Claim 2 recites the limitation “the pumping condensate pump”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as “a pumping condensate pump”.
Claim 2 recites the limitation “the operation”. For examination purposes, the limitation has been considered as “an operation”.
Claim 2 recites the limitation “the vacuum water ring pump”. For examination purposes, the limitation has been considered as “a vacuum water ring pump”.

Further, claim limitations “An automatic control system” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

                                          Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over ZHADANOVSKY (US 2014/0034743) in view of Giljazov et al. (RU 2195608, see attached translation).
In regards to claim 1, ZHADANOVSKY discloses a sub-atmospheric heating system (refer to Fig. 12) with the transfer of heat flow by vacuum-steam method, a system comprising: a steam production unit (corresponding to a condensing boiler 6), a heating system (radiators R1-R4), a condensate return device (upper section of radiator 2 where condensate accumulates at the bottom and a returned line into the steam Supply line through condensate flow control valve 3), a device (vacuum pump 4 and a vacuum pump control valve 7) for vacuuming, which differs in that the condensate return device (2, 3) and the vacuuming device (4, 7) operate independently and in a periodic mode (refer to pars. 14, 70 and 108, wherein vacuum distribution system having periodic condensate return and a vapor vacuum condensing boiler, and independent).  
        ZHADANOVSKY does not explicitly teach the device for qualitative regulation of the steam temperature by the depth of vacuum.
        Giljazov teaches a vacuum steam heating system (refer to Fig. 1) wherein the device for qualitative regulation of the steam temperature by the depth of vacuum (a vacuum pressure gauge 14 with an additional circular scale of external temperatures; refer to par. 10).
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the system of ZHADANOVSKY to include a device for qualitative regulation of the steam temperature by the depth of vacuum as taught by Giljazov in order to carry out high-quality regulation in the system, which reduces the energy consumption of the system (refer to par. 15 of Giljazov).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over ZHADANOVSKY (US 2014/0034743) in view of Giljazov et al. (RU 2195608, see attached translation) as applied to claim 1, further in view of Dunham (US 1,771,077).
In regards to claim 2, ZHADANOVSKY as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the steam production unit is equipped with an automatic control blocking unit of energy supply; a level transmitter column with conductometric sensors for monitoring the level of the intermediate coolant, an indicator of the control level of the pumping condensate pump, an automatic control system for the operation of the vacuum water ring pump.
        Dunham teaches the steam production unit (steam generator A and associated equipment; Fig. 1) is equipped with an automatic control blocking unit of energy supply (pressure reducing valve C is automatically opened and closed by the thermostat 70 and blocks the energy of the steam supply main B in Fig. 1), a level transmitter column (level mechanism 45) with conductometric sensors for monitoring the level of the intermediate coolant (float valves 37 and 46), an indicator of the control level (float operated switch mechanism K) of the pumping condensate pump, an automatic control system for the operation of the vacuum water ring pump (26), (pressure control means J that automatically operates based on differential pressure between the supply main B and return main F, automatically controlling vacuum pump 26 motor 39, refer to page 4 lines 14-29).
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have modified the system of the modified ZHADANOVSKY by adding the automatic control blocking unit of energy supply; a level transmitter column with conductometric sensors for monitoring the level of the intermediate coolant, an indicator of the control level of the pumping condensate pump, an automatic control system for the operation of the vacuum water ring pump as taught by Dunham in order to provide sub-atmospheric pressure of the steam supplied to the radiators that varied automatically in accordance with temperature requirements, thus it is not dependent on operation intervention for steady state operation (refer to page 1 lines 18-21 of Dunham).
                                                     Conclusion 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763